Citation Nr: 1209376	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-13 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for infertility.

2.  Entitlement to service connection for skin disorder (claimed as left leg rash and vitiligo).

3.  Entitlement to an initial evaluation in excess of 10 percent for adjustment disorder.

4.  Entitlement to a compensable initial evaluation for pelvic inflammatory disease (PID).


REPRESENTATION

Appellant represented by:	Brooks S. McDaniels



WITNESSES AT HEARING ON APPEAL

The Veteran and a registered nurse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to July 1983 and from November 1985 to February 1986.  While the Veteran has submitted evidence indicating that she served in Saudi Arabia during her second period of service, she separated from service nearly four years before Operation Desert Shield and the onset of the Persian Gulf War; therefore, she is not a Gulf War veteran within the meaning of applicable regulations.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  This rating decision separately denied service connection for rash and vitiligo.  Based on the evidence of record, including the June 2011 hearing testimony, the Veteran has consistently alleged that she developed a skin rash that was treated and resolved without recurrence.  However, she has further alleged that this skin rash marked the beginning of her vitiligo, which has continued to spread.  Therefore, the Board finds that combining these disabilities as a single claim for skin disorder is most accurately reflects the Veteran's contentions.  Thus, the issues have been combined and recharacterized as set forth on the title page.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, she submitted additional evidence.  The hearing transcript reflects an intention to also submit a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c).  Such a waiver was not received.  To the extent that this additional evidence concerns the Veteran's claim for infertility, this claim is granted below.  Therefore, referral of this evidence to the agency of original jurisdiction is not necessary with regard to that claim.  Id.  However, the newly submitted evidence also addresses pelvic inflammatory disease and skin disorder.  Thus, in regard to those claims, such evidence must be referred to the agency of original jurisdiction.

The issues of entitlement to service connection for skin disorder, entitlement to an initial evaluation in excess of 10 percent for adjustment disorder and entitlement to a compensable initial evaluation for pelvic inflammatory disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent and credible evidence relates the Veteran's infertility to her service connected pelvic inflammatory disease.


CONCLUSIONS OF LAW

The criteria for establishing entitlement to service connection for infertility, have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board awards service connection for infertility, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Treatment records from the United States Air Force hospital in Columbus, Missouri, shows a diagnosis of infertility in May 1987.  Likewise, the Board notes that the Veteran is service-connected for pelvic inflammatory disease (PID).  Thus, the current disability and service connected disability requirements are satisfied.  See Wallin, 11 Vet. App. 512.

The third and final requirement to achieve a grant of secondary service connection is medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Id.  At the June 2011 hearing and in a letter dated the day before the hearing, L.H., a registered nurse, opined that it was at least as likely as not that the Veteran's infertility was the result of her PID.  
Such letter indicated that the nurse had access to the Veteran's medical records in reaching her conclusion.  She also provided a rationale, indicating that the records failed to show any infertility prior to service, that the Veteran has been unable to conceive since service, and that PID is known to result in infertility.  For these reasons, the June 2011 letter is deemed to be highly probative.  Moreover, such opinion is not refuted elsewhere in the record.  

Based on the foregoing, all criteria for secondary service connection have been met.  The benefit sought on appeal is accordingly allowed.   In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for infertility secondary to service connected PID is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

As noted in the introduction, the Veteran submitted additional medical evidence regarding her skin disorder and PID claims without a waiver of initial RO consideration.  Thus, this evidence must be referred back for such consideration.  See 38 C.F.R. § 20.1304(c).  

Additionally, in her June 2011 testimony, the Veteran has identified additional VA medical records which she believes support her PID claim.  Specifically, she has testified that she undergoes regularly scheduled appointments with the Women's Clinic at the Salem VAMC and had been treated there in the fall of 2010.  VA treatment records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, the current level of disability is paramount in a claim for an increased disability rating.  At this time, the most recent VA treatment record in the claims folder is dated in September 2009.  Therefore, requests for VA medical records should be made to ensure that all pertinent evidence is reviewed.

As these additional treatment records may also contain psychiatric treatment that would be material to the question of the severity of the Veteran's adjustment disorder, this issue is also remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from Salem VAMC not previously obtained, particularly those dated after September 2009 pertaining to the Veteran's pelvic inflammatory disease and/or adjustment disorder.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, this should be documented in the record and communicated to the Veteran.

2.  Thereafter, the case should be reviewed by the RO/AMC on the basis of the additional evidence, including the evidence submitted at hearing and any additional VA treatment records.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


